COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


DOMINION VIRGINIA POWER
                                                                MEMORANDUM OPINION*
v.     Record No. 1789-05-1                                         PER CURIAM
                                                                  NOVEMBER 22, 2005
CLYDE M. FARR


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Arthur T. Aylward; Iris W. Redmond; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellant.

                 (John H. Klein; Charlene Parker Brown; Montagna Klein Camden,
                 LLP, on brief), for appellee.


       Dominion Virginia Power appeals a decision of the Workers’ Compensation Commission

ruling that Clyde M. Farr proved that his July 1, 2002 injury by accident caused his right carpal

tunnel syndrome. We have reviewed the record and the commission’s opinion and hold that this

appeal is without merit. Accordingly, we affirm the commission’s decision for the reasons stated

by the commission in its final opinion. See Farr v. Dominion Virginia Power, VWC File No.

213-92-83 (June 22, 2005). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.